Citation Nr: 1420459	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches.

2.  Entitlement to an initial compensable rating for nasal fracture, status-post septorhinoplasty.  

3.  Entitlement to an initial compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active military service from April 1977 to June 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Although the Veteran initiated an appeal with respect to additional issues, in his VA Form 9 he limited his appeal to the issues appearing on the title page of this decision.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing is of record.  Following the hearing the Veteran submitted additional evidence and waived his right to have that evidence initially considered by the RO.

The issue of entitlement to a compensable rating for migraine headaches is addressed in the REMAND that follows the ORDER section of this decision.

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The nasal fracture, status-post septorhinoplasty, is not manifested by total obstruction of one nasal passage, 50 percent obstruction of both nasal passages, or disfigurement.  

2.  The Veteran has three to four non-incapacitating episodes of sinusitis each year.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for nasal fracture, status-post septorhinoplasty, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502(2013).  

2.  The criteria for an initial compensable rating for nasal fracture, status-post septorhinoplasty, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran participated in the pre-discharge program and received all required notice before his discharge from service and prior to the initial adjudication of the claims.

The record also reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  The record suggests there may be outstanding treatment records.  See, e.g., February 2010 private treatment record (referencing treatment by ear, nose, and throat physicians); June 2012 hearing transcript (referencing medical treatment for sinusitis when episodes are "severe enough.")  The Veteran has been asked to submit any non-VA medical reports or a release form for any non-VA records, and in June 2012, he submitted medical records.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and that the Board may decide the claims.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  The Veteran has been afforded appropriate VA examinations in 2009.  The Veteran has not asserted, and the evidence of record does not show, that the nasal fracture, status-post septorhinoplasty, has increased significantly in severity since the examination.  The Veteran alleged in December 2010 that his sinusitis has worsened since the 2009 examination.  The Veteran has provided competent and credible testimony as to the nature and severity of the sinusitis, however, and the Board finds the current record is adequate to adjudicate the claim.   




Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2013). 

Diagnostic Code 6502 provides a 10 percent rating for traumatic deviation of the septum with 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97.  

Diagnostic Code 6504 provides a 10 percent rating for loss of part of one ala or other obvious disfigurement of the nose and a 30 percent rating for loss of part of the nose exposing both nasal passages.  38 C.F.R. § 4.97.  

Diagnostic Code 6513 provides a 10 percent rating for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is provided for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings for either disability. 

A May 2009 VA examination record reveals the Veteran's history of interference breathing through the nose, hoarseness of voice, and pain at least two times a week and occasional headaches.  The record indicates that there was no functional impairment associated with the nasal fracture, status post septorhinoplasty.  Examination revealed a 50% nasal obstruction in the right naris and 25% nasal obstruction of the left naris due to turbinate swelling.  The examiner determined the Veteran had rhinitis more of an allergic type brought on by certain triggering factors.  The examiner reported that the rest of the exam was normal, revealing nontender sinuses and no purulent discharge, disfigurement, or tissue loss.  X-ray imaging of the nasal bones was normal.  The Veteran was diagnosed with allergic rhinitis and sinusitis associated with subjective histories of nasal congestion and rhinorrhea and objective evidence of swollen turbinates consistent with rhinitis.  The examiner believed the symptoms were most consistent with allergic rhinitis, though the examiner noted that a January 2009 radiographic imaging showed sinusitis.  The examiner also diagnosed nasal fracture, status post septorhinoplasty.  The examiner reported that review of records showed documentation of the septorhinoplasty, but the findings on X-rays of the nasal bones were unremarkable.

The record includes private treatment records dated from August 2009 to May 2010.  An August 2009 private treatment record reveals a history of nasal congestion with occasionally greenish discharge.  The Veteran also reported intermittent headaches.  The diagnosis was sinus congestion/sinusitis, for which the Veteran was advised to take Sudafed and Fioricet.  An October 2009 private treatment record reveals the Veteran's history of cough with greenish sputum, mild sore throat, right facial pressure, right ear itchiness, and headache for one week.  He was diagnosed with sinusitis, prescribed a Z-pack, and advised to take Sudafed and increase fluids.  A February 2010 private treatment record indicates that although the Veteran had received "some" treatment for possible sinusitis, the treatment had been without much benefit.  The record indicates that the Veteran took Sudafed and Fioricet for headaches.  A March 2010 private treatment record reveals that the Veteran was taking Allegra-D for his sinusitis.  

At the June 2012 hearing the Veteran testified that he had approximately three to four sinus infections in the previous 12 months, only seeing a doctor when they are "severe enough."  He reported that he had been administered antibiotics but mainly just took Sudafed and Fioricet.  He denied associated occupational impairment.  

Based on the Board's review of the evidence, the Veteran is not entitled to a compensable rating for the nasal fracture, status-post surgical correction.  The nose is normal on X-ray imaging with no evidence of structural deformity.  Although there is evidence of obstruction of the nasal passages, the obstruction has been attributed to swelling of the turbinates rather than structural deformity, such as a septal deviation, related to the fracture.  There is no competent evidence indicating structural abnormality of the nose related to the nasal fracture, status post septorhinoplasty.  There is also no evidence of disfigurement or loss of part of the nose related to the nasal fracture, status-post septorhinoplasty.  
 
The Veteran is entitled to a 10 percent rating for his sinusitis based on the competent and credible testimony of three to four episodes of sinusitis per year.  The Board finds a rating higher than 10 percent is not warranted for sinusitis as the evidence does not suggest that the Veteran has three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The record only reveals one episode of sinusitis requiring treatment with an antibiotic (that occurring in October 2009), and there is no evidence of more than six non-incapacitating episodes per year.  In this regard, the Board notes that the Veteran has described having up to four episodes per year.    

The Board has considered whether there is any other basis for granting higher ratings for these disabilities, but has found none.  In addition, the Board has considered whether staged ratings are warranted but for the reasons discussed above has determined that a compensable rating for the nasal fracture disability and a rating in excess of 10 percent for sinusitis is not warranted for any portion of the initial rating period.  


ORDER

A compensable rating for nasal fracture, status-post rhinoplasty is denied.  

A 10 percent rating, but no higher, for sinusitis is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board finds another VA examination is needed to determine the current severity of the migraine headaches and to distinguish, to the extent possible, the migraine headaches from the sinus headaches experienced by the Veteran.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO/AMC must undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim. 

2.  Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to determine the current degree of severity of his service-connected migraine headaches.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  To the extent possible, the examiner should distinguish between the migraine headaches and non-migraine headaches  

3.  Undertake any other indicated development.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                                                         (CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


